Order entered August 20, 1963, unanimously reversed on the law and petition dismissed, without costs. The statute (Election Law, §§ 242-a, 248) does not mandate in the case of machines the use of “ slate ” voting in primary elections. On the contrary, the provisions of the statute relating to the arrangement of the ballots for use in primary elections prescribe the use of the so-called “Massachusetts form” of primary ballot. (See Election Law, § 108.) Matter of Greitzer v. Power (10 A D 2d 921) sustained the exercise of discretion in the Board of Elections based on mechanical limitations of the voting machine formerly in use. The mechanical limitations having been now removed, the board's discretion was properly exercised within the scope of the provisions of section 242-a of the Election Law. Concur — Botein, P. J., Breitel, Rabin, Stevens and Eager, JJ.